Citation Nr: 1617417	
Decision Date: 05/02/16    Archive Date: 05/13/16

DOCKET NO. 14-17 921	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los Angeles, California


THE ISSUES

1. Entitlement to service connection for a bilateral knee disorder.

2. Entitlement to service connection for a bilateral elbow disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J. Schulman, Counsel



INTRODUCTION

The Veteran had active service with the United States Army from January 1999 until March 2003 and from November 2003 until September 2004.
 
These matters come before the Board of Veterans' Appeals (Board) on appeal from an August 2012 decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Los Angeles, California, which denied service connection for the claimed disorders.
 
The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ). VA will notify the appellant if further action is required.


REMAND

The Veteran, who earned a Combat Infantry Badge and Parachutist Badge, asserts that the in-service stresses of multiple parachute jumps resulted in his current embow and knee disorders. In August 2011 he was afforded in insufficient VA examination.

Accordingly, the case is REMANDED for the following action:

1. Afford the Veteran VA examinations of the knees and elbows in order to determine the nature of any current disorders, and determine the etiology those disorders identified. The claims folder/e-folder must be made available to the examiner for review; a notation to the effect that this record review took place should be included in examination reports.

The examiner should identify all diagnoses referable to the knees and elbows, and FOR EACH DIAGNOSIS state whether it is at least as likely as not that the disorder was incurred in, or as a result of service. 

If he or she cannot resolve the matter of etiology "without resort to mere speculation," they must provide a well-supported explanation why any opinion would be merely speculative. An examiner's conclusion that a diagnosis or etiology opinion is not possible without resort to speculation may ONLY be relied upon as long as well supported by the facts and data of the case. See Jones v. Shinseki, 23 Vet. App. 382, 389-90 (2010).

For the purposes of the examination, the examiner is to consider the Veteran's reports of multiple parachute jumps credible (See November 2012 notice of disagreement and May 2014 VA Form-9). Specifically, the Veteran reported having participated in "roughly 35 jumps," and "landing on his elbows and knees hard enough to cause lingering pains." 

THE MERE LACK OF SERVICE TREATMENT RECORDS REFLECTING IN-SERVICE SYMPTOMS OR TREATMENT CANNOT BE RELIED UPON AS THE SOLE BASIS FOR ANY NEGATIVE OPINIONS FROM THE EXAMINER. 

2. After the development requested above has been completed to the extent possible, the RO should again review the record. If any benefit sought on appeal, for which a notice of disagreement has been filed, remains denied, the appellant and representative, if any, should be furnished a supplemental statement of the case and given the opportunity to respond thereto.


The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded. Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment. The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner. See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
Vito A. Clementi
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims. This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal. 38 C.F.R. § 20.1100(b) (2015).




